U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December AMERICAN SECURITY RESOURCES CORPORATION (Formerly Kahuna Network Security Inc.) (Formerly Computer Automation Systems, Inc.) (Exact Name of Registrant as Specified in Charter) Nevada 000-27419 90-0179050 (State of organization) (Commission File Number) (IRS Employer Identification No.) 9601 Katy Freeway, Suite Houston, Texas, (Address of principal executive offices including zip code) 713-465-1001 (Registrant’s telephone number, including area code) Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 - Amendment to the Articles of Incorporation To remain in compliance with various funding agreements the Board of Directors by majority vote amended the Company’s Articles of Incorporation to increase the authorized $0.001 Common shares from 500,000,000 to 750,000,000. The Company filed the Amendment to the Articles of Incorporation with the Secretary of State of the State of Nevada. The change was recorded and effective on December 18, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN SECURITY RESOURCES CORPORATION Date:December 31,2008 By: /s/Frank Neukomm Frank Neukomm, CEO
